Order entered March 13, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01342-CV

                 BAYLOR UNIVERSITY MEDICAL CENTER, Appellant

                                               V.

                                 MARY GREESON, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-07506

                                           ORDER
       We GRANT appellee’s March 12, 2015 unopposed motion for an extension of time to

file a brief. Appellee shall file a brief by APRIL 6, 2015. We caution appellee that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE